DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/22 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the first AI algorithm or the second AI algorithm".  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 and 20 recites the limitation " the second AI algorithm".  There is insufficient antecedent basis for this limitation in the claim.


 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or as a method of organizing human activity.

In regard to Claims 1 and 12-13, the following limitations can be performed as a mental process by a human being and/or as a method of organizing human activity:
[a] method for […] comprising:
receiving […] a wager;
receiving […] a selection of a Tarot spread;
determining…an emotional state of a player […];
[…]
receiving […] information regarding [a] combination of Tarot cards;
determining, by [an] algorithm an emotional response likely to result from the combination of Tarot cards; 
generating, by a second […] algorithm and in response to receiving the wager, a message based upon the emotional response likely to result from the combination of Tarot cards, the message being constructed to provide insight or comment to the player […]; and
	presenting […] a graphic display based on the message.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or as a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., employing a Tarot card deck, a computer processor, artificial intelligence algorithms, employing email, electronic health records, social media, a user interface, an electronic gaming machine, a personal computing device, a computer program, a server, a display screen, and/or a digital computer network, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., employing a Tarot card deck, a computer processor, artificial intelligence algorithms, employing email, electronic health records, social media, a user interface, an electronic gaming machine, a personal computing device, a computer program, a server, a display screen, and/or a digital computer network these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 4 in Applicant’s specification.

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB 20080124 by Ochiai et al (“Ochiai”), in view of admitted prior art, in view of PGPUB US 20080176640 A1 by Okada (“Okada”).
In regard to Claim 1, Ochiai teaches a method […] comprising: 
[…]
conducting a Tarot reading regarding a situation by pulling a combination of Tarot cards from a Tarot card deck;
(see, e.g., p190 regarding Tarot card deck and p215 regarding a combination of cards);
receiving, by a computer processor, information regarding the combination of Tarot cards;
(see, e.g., p215 regarding using RFID reader to identify the cards);
[…]
generating by the computer processor […] a message constructed to provide insight or comment to the [person] regarding the situation […]; and
(see, e.g., p217-218);

presenting […] a graphic display based on the message.
(see, e.g., p218);
	Furthermore, while Ochiai teaches providing Tarot card readings to a user via a computing device it may not teach the additional claimed limitations in regard to receiving a selection of a Tarot spread, determining based on that selection a situation and an indicator, however, Applicant’s (published) specification at paragraphs 32-57 teaches these limitations;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by the admitted prior art to the method otherwise taught by Ochiai in order to better tailor the message by employing the person’s chosen Tarot spread to determine how to generate the message based on the indicator.

Furthermore, to the extent that the Ochiai may fail to teach the remaining claimed limitations, however, in an analogous reference Okada teaches taking actions in response to receiving a wager/bet in regard to providing a tarot card game on an electronic gaming machine (see, e.g., p124);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have embodied the claimed tarot card method otherwise taught by Ochiai on the electronic gaming machine and in response to taking a wager as taught by Okada, in order to make money for the owner/operator of the EGM.

In regard to Claim 3-4, Ochiai teaches providing a message.  To the extent that the message may or may not take on the claimed visual appearances such visual appearances are non-functional printed matter to the extent that they have no functional relationship to the substrate (i.e., the computer display) upon which they appear.  See MPEP 2111.05.
In regard to Claim 7, admitted prior art teaches these limitations.  See rejection of Claim 1.
In regard to Claim 22, admitted prior art teaches these limitations.  See rejection of Claim 1.




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of admitted prior art, in view of Okada, further in view of in view of PGPUB US 20200142963 A1 by Chen et al (“Chen”).
In regard to Claim 2, Chen teaches employing a response prediction model (“predictive analytics estimator”) (see, e.g., F2A, s215);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added an AI algorithm as taught by Chen to the method otherwise taught by Ochiai in order to increase the utility of the message by basing it on the output of a response prediction model.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of admitted prior art, in view of in view of Okada, in view of admitted prior art.
In regard to Claim 5, Applicant’s (published) specification at paragraph 65 teaches these limitations;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by the admitted prior art to the method otherwise taught by Ochiai in order to better tailor the message by employing the user’s specific demographic information.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of admitted prior art, in view of Okada, in view of admitted prior art.
In regard to Claim 8, while Ochiai may not specifically teach these limitations, however,
the Examiner takes OFFICIAL NOTICE that sending messages via email was old and well-known at the time of Applicant’s invention.  Such functionality allows for the recipient to receive the message on a range of computer devices.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the recipient to receive the message on a range of computer devices.  
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, , in view of admitted prior art, in view of Okada, in view of admitted prior art.
In regard to Claim 9, while Ochiai may not specifically teach these limitations, however,
the Examiner takes OFFICIAL NOTICE that asking someone questions in regard to, e.g., their information preferences was old and well-known at the time of Applicant’s invention.  Such functionality allows for the person to receive information that was personalized to their preferences.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the person to receive information that was personalized to their preferences.  
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, , in view of admitted prior art, in view of Okada, in view of admitted prior art.
In regard to Claim 10, Applicant’s (published) specification at paragraph 14 teaches these limitations;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by the admitted prior art to the method otherwise taught by Ochiai in order to better tailor the message by employing information gained from the person’s EHR in order to better tailor the messages the person receives to the user’s needs.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, , in view of admitted prior art, in view of Chen, in view of admitted prior art.
In regard to Claim 11, while Ochiai may not specifically teach these limitations, however,
the Examiner takes OFFICIAL NOTICE that mining someone’s social media data was old and well-known at the time of Applicant’s invention.  Such functionality allows for the person to receive information that was personalized to their interests as revealed in that social media data.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the person to receive information that was personalized to their preferences.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of admitted prior art, in view of Chen, further in view of Okada.
In regard to Claims 12 and 13, Ochiai teaches a method […] comprising: 
[…]
conducting a Tarot reading regarding a situation by pulling a combination of Tarot cards from a Tarot card deck;
(see, e.g., p190 regarding Tarot card deck and p215 regarding a combination of cards);
receiving, by a computer processor, information regarding the combination of Tarot cards;
(see, e.g., p215 regarding using RFID reader to identify the cards);
[…]
generating, by [an] algorithm, […] a message […], the message being constructed to provide insight or comment to the person regarding the situation; and
presenting […] a graphic display based on the message
(see, e.g., p217-218);

	Furthermore, while Ochiai teaches providing Tarot card readings to a user via a computing device it may not teach the additional claimed limitations in regard to receiving a selection of a Tarot spread, determining based on that selection a situation and an indicator, however, Applicant’s (published) specification at paragraph 32 teaches these limitations;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by the admitted prior art to the method otherwise taught by Ochiai in order to better tailor the message by employing the person’s chosen Tarot spread to determine how to generate the message based on the indicator.

Furthermore, to the extent to which the cited prior art may fail to teach determining, by [an] artificial intelligence (AI) algorithm, an emotional response likely to result from [receiving certain media], however, Chen teaches this feature (see, e.g., F2A);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality as taught by Chen to the method otherwise taught by Ochiai in order to increase the likely emotional impact of the message given to the person.

Furthermore, to the extent to which the cited prior art may fail to teach employing an artificial intelligence (AI) algorithm to generate an output, however, Chen teaches this feature (see, e.g., F2A, s213);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added an AI algorithm as taught by Chen to the method otherwise taught by Ochiai in order to increase the predictive accuracy of the message given to the person.

Furthermore, to the extent that the Ochiai may fail to teach the remaining claimed limitations, however, in an analogous reference Okada teaches taking actions in response to receiving a wager/bet in regard to providing a tarot card game on an electronic gaming machine (see, e.g., p124);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have embodied the claimed tarot card method otherwise taught by Ochiai on the electronic gaming machine and in response to taking a wager as taught by Okada, in order to make money for the owner/operator of the EGM.

Claims 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of admitted prior art, further in view of Okada.
In regard to Claims 13-14, see rejection of Claim 12.
In regard to Claim 15, Ochiai teaches these limitations.  See, e.g., p105. 
In regard to Claim 18, Ochiai teaches providing a message.  To the extent that the message may or may not take on the claimed visual appearances such visual appearances are non-functional printed matter to the extent that they have no functional relationship to the substrate (i.e., the computer display) upon which they appear.  See MPEP 2111.05.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of admitted prior art, in view of Okada, further in view of Chen.
In regard to Claims 16 and 17, Ochiai teaches employing a server remote from the user interface via a network.  See, e.g., p105.  Also, Chen teaches employing predictive AI (see, e.g., F2A, s215);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added an AI algorithm as taught by Chen to the method otherwise taught by Ochiai in order to increase the utility of the message by basing it on the output of AI algorithms.



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of admitted prior art, in view of Okada, in view of admitted prior art.
In regard to Claim 8, while Ochiai may not specifically teach these limitations, however,
the Examiner takes OFFICIAL NOTICE that sending messages via email was old and well-known at the time of Applicant’s invention.  Such functionality allows for the recipient to receive the message on a range of computer devices.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the recipient to receive the message on a range of computer devices.  
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of admitted prior art, in view of Okada, in view of Chen, in view of admitted prior art.
In regard to Claim 20, Ochiai teaches employing a server remote from the user interface via a network.  See, e.g., p105.  Also, Chen teaches employing predictive AI (see, e.g., F2A, s215);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added an AI algorithm as taught by Chen to the method otherwise taught by Ochiai in order to increase the utility of the message by basing it on the output of AI algorithms.

Further in regard to Claim 20, while Ochiai may not specifically teach the remaining limitations, however,
the Examiner takes OFFICIAL NOTICE that asking someone questions in regard to, e.g., their information preferences was old and well-known at the time of Applicant’s invention.  Such functionality allows for the person to receive information that was personalized to their preferences.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the person to receive information that was personalized to their preferences.  
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Response to Arguments
	Applicant’s argument on page 9 of its Remarks in regard to the rejections made under 35 USC 101 provides no specific basis or rationale as to why Applicant’s claims “are directed to practical applications that go well beyond the alleged judicial exception”.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of those rejections made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715